         Case 1:20-cv-03196-CKK Document 1 Filed 11/05/20 Page 1 of 6




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
___________________________________________
                                                      )
U.S. RIGHT TO KNOW                                    )
4096 Piedmont Ave. #963                               )
Oakland, CA 94611-5221                                )
                                                      )
               Plaintiff,                             )
                                                      )
       v.                                             )   Case No. 20-cv-3196
                                                      )
NATIONAL INSTITUTES OF HEALTH                         )
9000 Rockville Pike                                   )
Bethesda, Maryland 20892                              )
                                                      )
             Defendant.                               )
__________________________________________ )



                                         COMPLAINT

                                       I. INTRODUCTION

            1. Plaintiff U.S. Right to Know brings this action seeking declaratory and injunctive

   relief to redress violations of the Freedom of Information Act ("FOIA"), 5 U.S.C. § 552 et.

   seq., by Defendant National Institutes of Health (hereinafter “NIH”) in failing to provide

   Plaintiff with all non-exempt records responsive to its July 10, 2020 FOIA request, seeking

   records which "reflect communications" concerning specific key words including but not

   limited to "Wuhan Institute of Virology.” Plaintiff sought and still seeks these records from

   NIH, a Federal agency, for the period January 21, 2017 until NIH searches for the records.

   Plaintiff attaches, and incorporates the request as Exhibit A (pages 3-5) to this Complaint.




                                                                                                   1
      Case 1:20-cv-03196-CKK Document 1 Filed 11/05/20 Page 2 of 6




                                   II. JURISDICTION

       2. This Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B)

(FOIA citizen suit provision) and 28 U.S.C. § 1331 (federal question).

                                       III. VENUE

       3. Venue in this Court is proper pursuant to 5 U.S.C. § 552(a)(4)(B).

                                       IV. PARTIES

       4. Plaintiff U.S. Right to Know is a nonprofit, public interest organization based in

the state of California that works to advance public health and transparency by investigating

matters that are often hidden from public scrutiny. The organization shares its findings via

media outlets, public health and medical journals, and through its own published reports.

       5. Defendant NIH is a federal agency of the United States, and as such, is an agency

subject to the FOIA, pursuant to 5 U.S.C. § 552(f).

                         V. LEGAL FRAMEWORK OF FOIA

       6. requires, inter alia, that all federal agencies must promptly provide copies of all

non-exempt agency records to those persons who make a request for records that reasonably

describes the nature of the records sought, and which conform with agency regulations and

procedures in requesting such records. 5 U.S.C. § 552(a)(3)(A).

       7. FOIA requires federal agencies to make a final determination on all FOIA

requests that it receives within twenty days (excepting Saturdays, Sundays, and legal public

holidays) after the receipt of such request, unless the agency expressly provides notice to the

requester of “unusual circumstances” meriting additional time for responding to a FOIA

request. 5 U.S.C. § 552(a)(6)(A)(I).


                                                                                                  2
       Case 1:20-cv-03196-CKK Document 1 Filed 11/05/20 Page 3 of 6




       8. FOIA also requires federal agencies to make a final determination on FOIA

administrative appeals that it receives within twenty days (excepting Saturdays, Sundays, and

legal public holidays) after the receipt of such appeal, unless the agency expressly provides

notice to the requester of “unusual circumstances” meriting additional time for responding to

a FOIA request. 5 U.S.C. § 552(a)(6)(A)(ii).

       9. FOIA expressly provides that a person shall be deemed to have constructively

exhausted their administrative remedies if the agency fails to comply with the applicable time

limitations provided by 5 U.S.C. § 552(a)(6)(A)(I) - (ii). See 5 U.S.C. § 552(a)(6)C).

       10. FOIA provides that any person who has not been provided the records requested

pursuant to FOIA, after exhausting their administrative remedies, may seek legal redress

from the Federal District Court to enjoin the agency from withholding agency records and to

order the production of any agency records improperly withheld from the complainant.

       11. Under FOIA, the federal agency has the burden to sustain its actions. 5 U.S.C. §

552(a)(4)(B).

       12. Pursuant to FOIA, this Court may assess attorneys' fees and litigation costs

against the United States if the Plaintiff prevails in this action. 5 U.S.C. § 552(a)(4)(E).

                             VI. FACTUAL ALLEGATIONS

       13. On July 10, 2020, Plaintiff sent a FOIA request to the National Institutes of

Health (NIH) seeking records about communications between Federal employees which

mention certain key words, including but not limited to "Wuhan Institute of Virology." It is

attached to this complaint as Exhibit A (pages 3-5).

       14. NIH assigned FOIA Case No. 54696 to Plaintiff's request. Exhibit A (pages 10-

13).
                                                                                                3
       Case 1:20-cv-03196-CKK Document 1 Filed 11/05/20 Page 4 of 6




          15. On August 21, 2020, NIH sent Plaintiff a letter, informing it that the letter was a

"final response," that NIH has "determined to withhold those records," that FOIA's

"Exemption 7(A) permits the withholding of investigatory records compiled for law

enforcement purposes when disclosure could reasonably be expected to interfere with

enforcement proceedings," and that Plaintiff had 90 days to administratively appeal the "final

response." The NIH letter is attached, and made part of this complaint, as Exhibit A (pages

10-13).

          16. NIH assigned PHS Appeal Case No. 2020-00322-A-PHS to the administrative

appeal. Exhibit A (pages 17-19).

          17. On September 14, 2020, Plaintiff submitted an administrative appeal to the NIH,

pointing out the numerous errors made in processing Plaintiff’s request. The Plaintiff's

administrative appeal is attached, and made part of this complaint, as Exhibit A (pages 15-

16).

          18. On October 1, 2020, Plaintiff submitted a supplemental administrative appeal.

This supplemental administrative appeal included the July 10, 2020 request (Exhibit A, pages

3-5), the August 21, 2020 NIH "final response" (Exhibit A, pages 10-13), Plaintiff's

September 14, 2020 administrative appeal (Exhibit A, pages 15-16) and an email constituting

the supplemental administrative appeal (Exhibit A, page 21). Exhibit A is attached to and

made part of this complaint.

          19. As of the date of the filing of this action, Plaintiff U.S. Right to Know has still not

received any agency administrative decision or any of the records which it has requested in

its July 10, 2020 request.


                                                                                                    4
       Case 1:20-cv-03196-CKK Document 1 Filed 11/05/20 Page 5 of 6




          20. Plaintiff has been required to expend costs and to obtain the services of a law

firm, consisting of attorneys, law clerks, and legal assistants, to prosecute this judicial

review.

                                 VII. CLAIMS FOR RELIEF

          21. Plaintiff realleges, as fully set forth herein, paragraphs 1-20 as previously set forth

herein.

          22. Defendant NIH has violated FOIA by failing to provide Plaintiff with all non-

exempt responsive records for its July 10, 2020 FOIA request.

          23. By failing to provide Plaintiff with all non-exempt responsive record to its July

10, 2010 FOIA request as described in paragraph 1 above, Defendant NIH has denied

Plaintiff its right to these records and the information contained there as provided by the

Freedom of Information Act.

          24. Defendant NIH has violated FOIA by failing to perform an adequate search

reasonably calculated to locate all responsive records to Plaintiff’s July 10, 2020 FOIA

request.

          25. By failing to perform an adequate search reasonably calculated to locate all

responsive records to Plaintiff’s July 10, 2020 FOIA request, the NIH has denied Plaintiff’s

right to this information, provided by law, and pursuant to the Freedom of Information Act.

          26. Unless enjoined by this Court, Defendant NIH will continue to violate Plaintiff’s

legal rights to be provided with copies of the records which it has requested in its FOIA

request described in paragraph 1 above.

          27. Plaintiff is directly and adversely affected and aggrieved by Defendant NIH’s

failure to provide responsive records to its July 10, 2020 FOIA request described above.
                                                                                                    5
          Case 1:20-cv-03196-CKK Document 1 Filed 11/05/20 Page 6 of 6




           28. Plaintiff is entitled to reasonable costs of litigation, including attorney fees

   pursuant to FOIA 5 U.S.C. § 552(a)(4)(E).

                                    REQUEST FOR RELIEF

WHEREFORE, Plaintiff respectfully requests that this Court enter Judgment for U.S. Right to

Know, providing the following relief:

 1.    Declare Defendant NIH has violated FOIA by failing to provide Plaintiff U.S. Right to

       Know with all non-exempt records responsive to its July 10, 2020 FOIA request;

 2.    Declare Defendant NIH has violated FOIA by failing to complete an adequate search for

       records responsive to Plaintiff U.S. Right to Know's July 10, 2020 request;

 3.    Direct by injunction that Defendant NIH perform an adequate search for records

       responsive to Plaintiff Right to Know's July 10, 2020 FOIA request;

 4.    Grant Plaintiff Right to Know's costs of litigation, including reasonable attorneys' fees, as

       provided by FOIA, 5 U.S.C. § 552(a)(4)(E); and,

 5.    Provide such other relief as the Court deems just and proper.

DATED: This 5th day of November, 2020.

Respectfully Submitted,




/s/ C. Peter Sorenson
C. Peter Sorenson, DC Bar #438089
Sorenson Law Office
PO Box 10836
Eugene, OR 97440
(541) 606-9173
petesorenson@gmail.com

Attorney for Plaintiff

                                                                                                   6
